Petition for Writ of Injunction Denied and Memorandum Opinion filed
December 5, 2019.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-19-00811-CV



         IN RE GILCHRIST COMMUNITY ASSOCIATION, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF INJUNCTION
                            County Court at Law No. 2
                             Galveston County, Texas
                        Trial Court Cause No. CV-0076026

                          MEMORANDUM OPINION

      On October 14, 2019, relator Gilchrist Community Association filed a petition
for writ of injunction in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to enjoin real parties in

      interest from engaging in any further demolition activities on the subject
property until all litigation has been completed.
      Relator has not established that it is entitled to a writ of injunction.
Accordingly, we deny relator’s petition for writ of injunction.


                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                          2